Case 1:19-cv-02357-FB-JO Document 19 Filed 09/24/19 Page 1 of 3 PageID #: 153




                                   Mark Schlachet, Esq.
                                         3515 Severn Road
                                       Cleveland, Ohio 44118
                                          Tel:216-225-7559
                                         FAX:216-932-5390
                                        email: markschlachet@me.com


1249 East 35th Street                                                         Admitted: OH, NY
Brooklyn, New York 11210


                                         September 24, 2019


Hon. Frederic Block
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Magistrate Judge James Orenstein
Eastern District of New York
225 Cadman Plaza East, Room 1227 South
Brooklyn, New York 11201

Re: Pasik v. Boon Technologies, LLC et al, Case No. 19-2357-FB-JO

Honorable Judges Block and Orenstein:

       Undersigned represents Plaintiff in the captioned matter. We write at this time to
request that the Court exercise its inherent authority to sua sponte strike a certain
unauthorized filing containing the results of a 1982 Select Committee Report (“Report”)
addressing allegations made against undersigned in his tenure as a United States
Bankruptcy Judge . . . not charges or findings following any objective process, but rather,
committee’s investigators’ report long since laid to rest and now resurrected for the first
time in almost 40 years.

       Contrary to Civil Rule 5(d)(1)(A) and without leave of court, Defendants’ counsel
gratuitously filed a purported set of Rule 26(a)(1) disclosures.1 Such disclosures do not
contain any of the individual identities of witnesses called for by Rule 26(a)(1) but, rather,

1Civil Rule 5(d)(1)(A) prohibits the filing of Rule 26 disclosures until they are used in the proceeding or the
Court orders otherwise.
Case 1:19-cv-02357-FB-JO Document 19 Filed 09/24/19 Page 2 of 3 PageID #: 154




are a mere pretext for filing the aforesaid Report for an improper purpose. Prior to filing
this letter undersigned requested an explanation from defense counsel Borden as to a
legitimizing rationale for the Report’s filing, citing much of the instant contents . . . but no
justification has been forthcoming.

       The Report is Exhibit 1 to Defendants’ purported Rule 26(a)(1) disclosures. See
Dkt.. No. 17-1, pp. 6-18. At bottom the filing lacks civility.


      The use of such a document, which by its very nature derides and humiliates
counsel, needs a legitimate purpose. It cannot serve merely to harass and humiliate
without being reasonably related to its proponent’s claim(s) or defense(s):

       In light of the allegations in the complaint, the Court concludes that these
       articles "amount[] to nothing more than name calling" and do not contribute to
       plaintiff's substantive claims. Global View Ltd. Venture Capital v. Great Cent.
       Basin Exploration, L.L.C., 288 F.Supp.2d 473, 481 (S.D.N.Y. 2003) . . .
       Finally, the inclusion of the articles fosters the false inference that plaintiff's
       employer is unscrupulous and therefore more likely to have discriminated
       against plaintiff — an inference the rules of evidence strenuously seek to
       discourage. See, e.g., Fed. R. Evid. 403, 404. The Court concludes that
       defendant's motion to strike the newspaper articles should be granted.


Garzon v. Jofaz Transp., Inc., 2013 U.S. Dist. LEXIS 28605, at *5-6 (E.D.N.Y. Feb.
28, 2013)

        The filing of the Report appears to be a violation of prevailing standards of
civility, prejudicial to the administration of justice, and an abuse of the legal process:

       Standards of civility in the New York legal community appear primarily in (i)
       Part 130 of the Rules of the Chief Administrator of the Courts (22 NYCRR §§
       130-1 and 1200, Appendix A), (ii) Part 221 of the Rules of the Chief
       Administrator of the Courts (22 NYCRR §§ 221.1 et seq.), (iii) various
       provisions of the Rules of Professional Conduct (“RPC”) (codified at 22
       NYCRR § 1200), and (iv) local rules for the various courts.

       RPC 3.3(f)(2) prohibits a lawyer from engaging “in undignified or
discourteous conduct.” Under 22 NYCRR § 130-1.1(c)(1) and (2), conduct is
sanctionable if “it is completely without merit and . . . “it is undertaken primarily . . .
“to harass or maliciously injure another” (mirrored by DR 2-109[a][1] and DR 7-
102[a][1], prohibiting a lawyer from bringing an action merely for the purpose of


                                                2
Case 1:19-cv-02357-FB-JO Document 19 Filed 09/24/19 Page 3 of 3 PageID #: 155




harassing or maliciously injuring any person). RPC 3.1(b) provides that a lawyer’s
conduct is frivolous “for purposes of RPC 3.3 if “the conduct . . . serves merely to
harass or maliciously injure another.” Finally, the foregoing rules were adopted in
the EDNY by Local Rule 1.5(b)(5), which is binding on Mr. Borden, appearing pro
hac vice, providing for discipline or sanction where “any attorney is found to have
engaged in conduct violative of the New York State Rules of Professional Conduct as
adopted from time to time by the Appellate Divisions of the State of New York.”

         In brief, the unauthorized filing of the sham Rule 26(a)(1) disclosures was meant solely
to produce prejudicial effects, suggesting that undersigned counsel is untrustworthy by reason of
an irrelevant and scandalous 1982 investigative report. Indeed, although Mr. Borden did not
personally attend the Rule 26 Meet & Confer . . . he now states that undersigned “promised” not
to file the Case Management Plan without again showing the July 24th document to Defendants’
counsel. This falsehood evidences Mr. Borden’s broader strategy to malign counsel. In truth, at
the end of the Rule 26(f) “meet and confer” on September 10, 2018 undersigned told Mr.
Borden’s associate, David Kwasniewski, that if Mr. Kwasniewski provided input to the Rule
26(f) process, as he said he would but never did, Plaintiff would share any additional plaintiff
updates to the “joint” submission prior to filing it. Undersigned never “promised” Mr.
Kwasniewski anything, Mr. Kwasniewsky never provided any additional input to the process,
and undersigned did not—and had no reason to--again email to Defendants’ counsel the exact
submission first shared with them on July 24th.2

        Counsel’s filing crosses the line into incivility, leaving undersigned no alternative but to
request this Court’s immediate relief. It is an overt attempt to prejudice undersigned and
Plaintiff before this Court by means of misleading, inflammatory, extraneous, and immaterial
matters, thereby impacting the onset of discovery and the ruling on Defendants’ anticipated
Motion to Dismiss. Counsel’s filing has no place--or precedent—in the practice before this
Court. The Report has nothing to do with this case and its filing cannot be justified as zealous
advocacy. Mr. Borden’s effort to mislead this Court as to undersigned’s trustworthiness
undermines and is deleterious to the administration of justice and the rule of law. Tactics such as
defense counsel’s here have no place in the practice before this or any other court.


                                                  Respectfully submitted,


                                                  /s/ Mark Schlachet___
                                                      Mark Schlachet


cc: Matthew Borden, Esq. (via ECF)

2 Mr. Kwasniewski’s Motion for Pro Hac Vice admission (Dkt. No. 18) suggests that he will be in Court before

Your Honors on Wednesday, September 25, 2019. We see no reason why the Court ought not put both
counsel-participants in the Rule 26(f) “meet and confer” under oath and thereupon question counsel as to
such matters as the Court may deem relevant to the instant request for relief..


                                                      3
